May 27, 2020




                                                              Supreme Court

                                                              No. 2018-114-Appeal.
                                                              (PC 16-808)




      Federal Hill Capital, LLC et al.        :

                     v.                       :

   City of Providence, by and through its     :
     Treasurer, James Lombardi, et al.



               NOTICE: This opinion is subject to formal revision before
               publication in the Rhode Island Reporter. Readers are requested to
               notify the Opinion Analyst, Supreme Court of Rhode Island, 250
               Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
               3258 of any typographical or other formal errors in order that
               corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2018-114-Appeal.
                                                                  (PC 16-808)


       Federal Hill Capital, LLC et al.         :

                      v.                        :

    City of Providence, by and through its      :
      Treasurer, James Lombardi, et al.


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Flaherty, for the Court. Does an amendment to a zoning ordinance which

restricts the number of college students who may live together in single-family homes in certain

residential areas in Providence violate the constitutional rights of owners of property or of college

students who rent those properties? The plaintiffs, Federal Hill Capital, LLC, a real estate

investment company, and four individuals who were college students and housemates leasing

Federal Hill Capital’s property located on Oakdale Street in the Elmhurst neighborhood at the time

this lawsuit was brought, ask this Court to answer that question in the affirmative.1 However,

because we are convinced that the challenged amendment to the City of Providence’s zoning




1
  The named plaintiffs in this case are Federal Hill Capital, LLC, Christopher Musacchio,
Alejandro Amaya, William Smith, and Corey Kossin. The named defendants are the City of
Providence, by and through its Treasurer, James Lombardi; Jorge Elorza, in his official capacity
as mayor of Providence; and Jeffrey L. Lykins, in his official capacity as Director of the Providence
Department of Inspection and Standards (collectively the City).
                                                -1-
ordinance does not violate the plaintiffs’ right to equal protection or due process under the Rhode

Island Constitution, we affirm the judgment of the Superior Court.

                                                 I

                                        Facts and Travel

       In July 2015, the Providence City Council Committee on Ordinances held a public hearing

to consider an amendment to the City’s zoning ordinance that would regulate residences which

house students.   A plethora of correspondence was submitted to the City Council for its

consideration on the issue. That correspondence reflected that community members were upset

with the impact that student housing has had on their neighborhoods. For example, one Mt.

Pleasant/Elmhurst community member wrote:

               “Our neighborhood has always been a place that inspires people to
               put down roots and make a permanent commitment to Providence.
               We fear this may no longer be true. Noise, crowding, public
               drunkenness, traffic around the clock, parking problems, an increase
               in crime, threatened real estate values, absentee ownership, a
               transient population, lack of safety for the students themselves due
               to ill-maintained and out-of-code properties and unsupervised living
               conditions: these are all fast becoming the norm.”

       Another described what he termed “the recent and terrifying development of student-

oriented landlords buying the single-family houses in parts of the neighborhood populated

primarily by families.” He explained:

               “Obviously, the family-owned and occupied house is, and has
               always been, the heart of Elmhurst. * * * However, it has become
               common that when a house comes up for sale, or even before, it is
               snatched up by a landlord seeking to convert it into a student house,
               sometimes housing up to five or more students, often with a lawn
               turned into a parking lot.”

       And yet another explained that “the climate [of the neighborhood] has now changed once

the owners convert one family homes to multiple dwellings.” He explained that a home near his



                                               -2-
own home was “previously a one family home that has been converted to house multiple students”

and that “[t]o accommodate the resident cars, a second driveway was installed” and “[t]here are

regularly 8-10 cars parked at this location.” That same community member also explained that,

unfortunately: “On Sunday mornings I have had to pick up trash and red plastic cups in front of

my house. I have had to wash urine off my driveway wall.”

       Approximately eight weeks after the public hearing at which these and other concerns were

aired, the City enacted Ordinance No. 455, the amendment at issue in this case (Amendment).2

       That Amendment impacts the R-1A and R-1 zoning districts, districts that, as represented

by counsel for the City of Providence, make up less than three square miles of the City, and that

are “intended for neighborhoods of lower density residential development” and “for detached

single-family dwellings of low density residential developments[,]” respectively. City of

Providence Zoning Ordinance §§ 4-400(A), 4-400(B) (Dec. 24, 2014). The Amendment itself

states: “In the R-1A and R-1 districts, a single-family dwelling, that is non-owner occupied, shall

not be occupied by more than three college students.” Id. at § 12-1202(L)(5). The Amendment

defines a college student as an “individual enrolled as an undergraduate or graduate student at any

university or college educational institution who commutes to a campus.” Id. at § 2-201.

       Some five months later, in February 2016, Federal Hill Capital, LLC, the owner of a single-

family home at 15 Oakdale Street in the Elmhurst neighborhood, an R-1 district, and the four

plaintiff-college students who were then renting the property3 (collectively Federal Hill Capital),



2
  The Amendment is codified at City of Providence Zoning Ordinance § 2-201 and § 12-1202(L)(5)
(Dec. 24, 2014).
3
  While it is not wholly clear whether the four individual plaintiffs are still students, or whether
any of them still reside at 15 Oakdale Street, it has been represented to the Court by counsel for
the City of Providence that three of the four students now reside out of state. However, neither
party contends that any issues raised by this case is moot. We agree. To the extent that any of the
plaintiff-students are no longer sustaining injury by virtue of no longer being college students, the
                                                -3-
filed a declaratory judgment action against the City in the Superior Court seeking to invalidate the

Amendment, asserting that the City had violated the Due Process and Equal Protection Clauses of

the Rhode Island Constitution.

          In January 2017, the City filed a motion for summary judgment. In response, Federal Hill

Capital objected and filed a cross-motion for summary judgment. A justice of the Superior Court

heard argument on the cross-motions and, in time, issued a comprehensive twenty-page written

decision rejecting Federal Hill Capital’s motion for summary judgment and granting the motion

of the City of Providence. In that decision, the hearing justice determined that the appropriate

level of review to adjudicate the Amendment’s constitutionality was rational basis review, the least

searching of all constitutional standards. Employing that standard, the hearing justice, after first

remarking that the Amendment to some extent seemed “nonsensical,” in the end determined that

the effectiveness of the legislation was “at least debatable” and that she must therefore find it to

be constitutional. Judgment entered in favor of the City, and Federal Hill Capital filed a timely

appeal.

          Before this Court, Federal Hill Capital asserts that the justice of the Superior Court erred

in failing to apply a heightened level of review when she evaluated the constitutionality of the

Amendment. Federal Hill Capital also argues that, even if the Amendment’s constitutionality is

properly scrutinized using rational basis review, the Amendment nonetheless fails to meet

constitutional muster because it is not rationally related to a legitimate government interest.




factual scenario raised by this case is clearly capable of repetition and evading review, and the
issue is one to which the public deserves an answer. See Cicilline v. Almond, 809 A.2d 1101, 1105-
06 (R.I. 2002) (explaining that the Court will evaluate the merits of cases that are “of extreme
public importance, which are capable of repetition but which evade review” (quoting Sullivan v.
Chafee, 703 A.2d 748, 752 (R.I. 1997))). Moreover, Federal Hill Capital is still claiming injury—
the Amendment diminishes the company’s potential pool of leasing applicants.
                                                  -4-
                                                  II

                                             Discussion

       The backdrop of this case presents us with a direct conflict between legitimate and

competing interests. Longtime residents deserve quiet and peaceful neighborhoods in which to

live and raise their families. On the other hand, investors are entitled to see a reasonable return on

their capital and believe that, when they improve a home to make it lease-ready, they should not

be punished for doing so. And, students often pursue the opportunity to further their education

while residing with friends in an off-campus environment.

       Recognizing these competing interests, we now delve into the issue of whether the

Amendment before us violates the Equal Protection and Due Process Clauses of our state’s

constitution.4 In so doing, we must first emphasize that in this state—indeed, in this country—it

is the legislatures, not the courts, that make the law. When a party challenges the constitutionality

of a statute, the burden is on him or her to demonstrate that the enactment is unconstitutional

beyond a reasonable doubt. Gem Plumbing & Heating Co., Inc. v. Rossi, 867 A.2d 796, 808 (R.I.

2005); cf. State v. Capone, 115 R.I. 426, 432, 347 A.2d 615, 619 (1975) (“Statutes enacted by the

General Assembly are presumed to be constitutional in form and in application[.]”); State v.

Lerner, 112 R.I. 62, 88, 308 A.2d 324, 340 (1973) (“[I]t is well settled that state legislatures are

presumed to have acted within their constitutional powers[.]”).

       With these precepts in mind, and with the recognition that we review a grant of summary

judgment de novo, we proceed to our legal analysis. See Narragansett Indian Tribe v. State, 110

A.3d 1160, 1162 (R.I. 2015).



4
 Those clauses are found at article 1, section 2 of the Rhode Island Constitution, which says, in
part: “No person shall be deprived of life, liberty or property without due process of law, nor shall
any person be denied equal protection of the laws.”
                                                -5-
                                                  A

                                 Level of Constitutional Review

       Our first task is to determine the appropriate level of scrutiny the Court should employ as

we pass on the constitutionality of the challenged Amendment. See In re Advisory from the

Governor, 633 A.2d 664, 669 (R.I. 1993).5 “[W]here neither a suspect class nor a fundamental

right is implicated, * * * the legislation properly is analyzed under a minimal-scrutiny test.” Riley

v. Rhode Island Department of Environmental Management, 941 A.2d 198, 206 (R.I. 2008). Under

that test, commonly known as rational basis review, when evaluating the action against the equal

protection guarantee of our constitution, “this Court will review the statute to [e]nsure that ‘a

rational relationship exists between the provisions of the statute [or ordinance] and a legitimate

state interest.’” Id. (quoting Cherenzia v. Lynch, 847 A.2d 818, 825 (R.I. 2004) (brackets omitted)).

Similarly, in evaluating the legislative action under substantive due process, the “plaintiff must

show * * * ‘that the government’s action was clearly arbitrary and unreasonable[.]’” Cherenzia,

847 A.2d at 826 (quoting Brunelle v. Town of South Kingstown, 700 A.2d 1075, 1084 (R.I. 1997)).

Needless to say, if a rational nexus exists between the statute and a legitimate state interest, the

law is not arbitrary. Therefore, if the legislative action satisfies the Equal Protection Clause under

an appropriate application of rational basis review, it will also satisfy substantive due process. See

In re Advisory from the Governor, 633 A.2d at 672 (“Our holding in the first part of this opinion

under our equal-protection analysis applies equally to the Governor’s due-process claim.”); see

also Minnesota v. Clover Leaf Creamery Company, 449 U.S. 456, 470 n.12 (1981) (“From our



5
  The procedurally appropriate enactment of a zoning ordinance is a legislative action. See Rhode
Island Zoning Enabling Act of 1991, G.L. 1956 chapter 24 of title 45, sections 27 through 72; see
also Cranston Police Retirees Action Committee v. City of Cranston, 208 A.3d 557, 590 (R.I.
2019) (holding that the members of the city council and mayor acted in a legislative capacity in
enacting city ordinances).
                                                -6-
conclusion under equal protection * * * it follows a fortiori that the Act does not violate the

Fourteenth Amendment’s Due Process Clause.”).

        When a suspect class or a fundamental right is implicated, however, the Court will

scrutinize the legislative action strictly and the action will survive only if it is “suitably tailored to

serve a compelling state interest.” In re Advisory from the Governor, 633 A.2d at 669 (quoting

City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 440 (1985)).6

        As such, determining which level of review applies to the case is of paramount importance.

If either (a) college students are a suspect class, or (b) the right at issue is fundamental, then strict

scrutiny will apply. However, should both of these suppositions be false, rational basis review

will apply. See Mackie v. State, 936 A.2d 588, 596 (R.I. 2007) (“[Where] the challenged statute




6
  Between these two extremes in the equal protection context is the ever-gray intermediate scrutiny,
which applies for instance to legislative action that makes a distinction based on gender or
illegitimacy, and where legislative action survives if it is “substantially related to a legitimate state
interest.” In re Advisory from the Governor, 633 A.2d 664, 669 (R.I. 1993). Although Federal Hill
Capital primarily urges this Court to evaluate the Amendment against strict scrutiny, it also
suggests that this Court could adopt a framework more demanding than rational basis review but
less exacting than strict scrutiny, essentially advocating the use of intermediate scrutiny. We are,
however, unconvinced that it is necessary to deviate from the rational basis review/strict scrutiny
dichotomy in this circumstance. Contra Katia Brener, Note, Belle Terre and Single-Family Home
Ordinances: Judicial Perceptions of Local Government and the Presumption of Validity, 74
N.Y.U. L. Rev. 447, 481-84 (1999) (arguing that state courts can and should, when “examining
single-family home ordinances[,] * * * apply heightened scrutiny, or ‘second order’ rational basis
review, which requires the government to establish that the classification is substantially related
to important and legitimate objectives” (footnote omitted)).
         It is also noteworthy that, in a case where strict scrutiny is the proper basis under which to
examine a legislative act, the burden is no longer on the challenger to prove that it is
unconstitutional beyond a reasonable doubt. See Brown v. Entertainment Merchants Association,
564 U.S. 786, 799 (2011) (putting the burden on the state to demonstrate that the legislation was
“justified by a compelling government interest and [was] narrowly drawn to serve that interest”).
                                                  -7-
does not impinge on a fundamental right, nor does it create a suspect classification, this Court will

employ a rational basis test to determine whether it violates the Rhode Island Constitution.”).7

                                                  1

                             Are College Students a Suspect Class?

       Federal Hill Capital argues that college students should be considered to be a suspect class.

It argues that the ordinance “diminishes the rights of an entire class of citizens based solely on

their educational status” and that the ordinance is tantamount to legislating college students “into

a kind of second-class citizen without all of the rights afforded to other residents of the City.” It

further argues that, given that Rhode Island values education, it is troubling that the ordinance

“deprives college students of a right that every other citizen enjoys[.]”

       Nevertheless, Federal Hill Capital has not presented us with any case, decided by any court,

that has held that college students are a protected class. In fact, in one of the very few cases that

Federal Hill Capital asserts advances its overall case, Kirsch v. Prince George’s County, 626 A.2d

372 (Md. 1993), in which the highest court in Maryland struck down a zoning ordinance

“regulating the rental of residential property to three or more students pursuing higher education,”

the court specifically stated that “[n]o fundamental right or suspect class has been infringed upon

by the * * * ordinance’s classification of housing on the basis of the occupation of the tenants.”

Kirsch, 626 A.2d at 373, 379. We agree. A class is considered to be a suspect class only if it has

been “saddled with such disabilities, or subjected to such a history of purposeful unequal treatment,

or relegated to such a position of political powerlessness as to command extraordinary protection

from the majoritarian political process.” See Berberian v. Petit, 118 R.I. 448, 453, 374 A.2d 791,



7
  Federal Hill Capital has largely argued this case in terms of the rights of college students, rather
than examining those of landlords who lease property to students. We conduct our analysis based
on the arguments presented.
                                                -8-
794 (1977) (quoting San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 28

(1973)).8 It would be beyond peradventure to say that college students fit any of those descriptors.

       As such, we decline Federal Hill Capital’s invitation to deem college students a suspect

class and to break with the considerable authority to the contrary. See Bloomsburg Landlords

Association, Inc. v. Town of Bloomsburg, 912 F. Supp. 790, 805 (M.D. Pa. 1995) (“The federal

courts have declined in the past to recognize college students as a suspect classification. There

has been no showing here that college students generally, or those attending Bloomsburg

University in particular, are members of a class toward which society has been, historically or

irrationally, prejudiced.”); Smith v. Lower Merion Township, Civ. A. No. 90-7501, 1992 WL

112247, at *2 (E.D. Pa. May 11, 1992) ([T]here is no showing that college students generally, or

those attending local colleges in particular, are members of a class toward which society has been,



8
  The case of Berberian v. Petit, 118 R.I. 448, 374 A.2d 791 (1977), concerned whether a Rhode
Island statute violated the federal constitution. Berberian, 374 A.2d at 792-93. Nevertheless, and
although the equal protection and due process clauses of our constitution are independent from
their federal counterparts in the Fourteenth Amendment, see East Bay Community Development
Corporation v. Zoning Board of Review of Town of Barrington, 901 A.2d 1136, 1150 (R.I. 2006),
because the protections our constitution provides are generally on par with the federal parallels in
this area, see id.; see also Rhode Island Insurers’ Insolvency Fund v. Leviton Manufacturing
Company, Inc., 716 A.2d 730, 734 (R.I. 1998) (“Because [the equal protection guarantees of the
Fourteenth Amendment to the United States Constitution and the Rhode Island Constitution]
provide for similar protections, a separate analysis is unnecessary.”); In re Advisory from the
Governor, 633 A.2d at 669, we see no reason to here redefine what makes a class suspect.
Moreover, we have in the past adopted the language used by the United States Supreme Court in
this area. See Kaveny v. Town of Cumberland Zoning Board of Review, 875 A.2d 1, 11 (R.I. 2005)
(relying on a Fourteenth Amendment case for the proposition that members of a “discrete and
insular minority” are entitled to the status of being inherently suspect (quoting Trembley v. City of
Central Falls, 480 A.2d 1359, 1366 (R.I. 1984)); Cherenzia v. Lynch, 847 A.2d 818, 823 (R.I.
2004) (explaining that “[a] legislative classification also is suspect, and therefore subject to strict
scrutiny, if the act in question discriminates based on ‘race, alienage, or national origin’” (quoting
City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 440 (1985)); see also Riley v. Rhode
Island Department of Environmental Management, 941 A.2d 198, 211 (R.I. 2008) (noting “race,
alienage, or national origin” as suspect classes). A more complete discussion of the relationship
between the Rhode Island Constitution and the United States Constitution is taken up in the main
body of this opinion in the discussion infra, Part II.A.2.
                                                 -9-
historically or irrationally, prejudiced. Thus, the precondition for heightened scrutiny is not met.”);

Davis v. Churchill County School Board of Trustees, 616 F. Supp. 1310, 1313 (D. Nev. 1985)

(“This Court could find no cases holding that students are a suspect class which would require us

to view Nevada’s statute with strict scrutiny.”); Rosenberg v. City of Boston, No. 08 MISC 377101

(CWT), 2010 WL 2090956, at *6 (Mass. Land Ct. May 25, 2010) (explaining that “full-time

students” do not constitute a suspect class “because [the class is] not based on sex, race, color,

creed, or national origin”); Lantos v. Zoning Hearing Board of Haverford Township, 621 A.2d

1208, 1212 (Pa. Commw. Ct. 1993) (“[T]he Eastern District held that college students generally

have not been historically prejudiced so as to require a heightened scrutiny for zoning.”); SPUR at

Williams Brice Owners Association, Inc. v. Lalla, 781 S.E.2d 115, 123 (S.C. Ct. App. 2015)

(“[B]ecause college students have not faced a long history of discrimination, are not an insular

minority, and have not been classified according to an immutable trait acquired at birth, a

classification based upon an individual’s status as a college student is not inherently suspect.”).

                                                  2

              Is it a Fundamental Right to Reside with Whomever One Pleases,
                                  Wherever One Pleases?

       Although we have determined that college students are not a suspect class, our inquiry into

which level of constitutional review governs this case must also focus on whether a fundamental

right is implicated. If so, strict scrutiny will apply notwithstanding the lack of a suspect class. See

In re Advisory from the Governor, 633 A.2d at 669. Federal Hill Capital defines the question as:

“[W]hether Rhode Islanders have a fundamental right to choose their living companions.” In our

opinion, this overstates the case. Considering that it is a zoning ordinance at issue which applies

to less than three square miles of the state’s most populous city, we are of the opinion that it is far




                                                - 10 -
more appropriate to determine whether a fundamental right exists under our constitution to live

with whomever one pleases, wherever one pleases, and in whatever configuration one chooses.

       As we have observed in relation to the United States Constitution, fundamental rights

include “explicit constitutional rights, such as those guaranteed by the First Amendment, or upon

interests fundamental to our society of ordered liberty, such as the right to travel or to privacy[.]”

In re Advisory Opinion to House of Representatives Bill 85-H-7748, 519 A.2d 578, 582 (R.I.

1987); see State v. Germane, 971 A.2d 555, 583 (R.I. 2009) (explaining that “[t]he United States

Supreme Court has recognized that * * * fundamental rights include those guaranteed by the Bill

of Rights as well as certain liberty and privacy interests implicit in the due process clause and in

the penumbra of constitutional rights”). Moreover, “[a]lthough for the forty years between 1897

and 1937 the [United States] Supreme Court was quite willing to scrutinize and invalidate

economic regulations under the due process clause, the [Supreme] Court today does not weigh the

wisdom of state social and economic legislation[.]” In re Advisory Opinion to House of

Representatives Bill 85-H-7748, 519 A.2d at 581 (footnote omitted); see Germane, 971 A.2d at

583 (“[I]t should be borne in mind that the United States Supreme Court has indicated that it is

reluctant to expand the doctrine of substantive due process by recognizing new fundamental

rights.”). As the United States Supreme Court has explained, if that court interprets the United

States Constitution to provide new fundamental rights in accordance with the personal views of its

members, government would cease to be ruled by the people. See Washington v. Glucksberg, 521

U.S. 702, 720 (1997) (“By extending constitutional protection to an asserted right or liberty

interest, we, to a great extent, place the matter outside the arena of public debate and legislative

action. We must therefore ‘exercise the utmost care whenever we are asked to break new ground




                                                - 11 -
in this field,’ lest the liberty protected by the Due Process Clause be subtly transformed into the

policy preferences of the Members of this Court[.]”) (internal citations omitted).

       Article 1, section 2 of our constitution “is parallel to section 1 of the Fourteenth

Amendment [of the United States Constitution.]” East Bay Community Development Corporation

v. Zoning Board of Review of Town of Barrington, 901 A.2d 1136, 1150 (R.I. 2006); see also In

re Advisory from the Governor, 633 A.2d at 669. We also recognize that the facile recognition of

new fundamental rights by the judiciary would subvert the democratic process. See Germane, 971

A.2d at 583 (“This Court is similarly reluctant to recognize heretofore unarticulated fundamental

rights.”). We have held that the United States Supreme Court’s explication of fundamental rights

also applies to our own Constitution. See id. (adopting the federal definition of fundamental rights

in evaluating a claim that the Sexual Offender Registration and Community Notification Act

violated the Due Process Clauses of both the Rhode Island and United States constitutions);

Cherenzia, 847 A.2d at 823 (citing to United States Supreme Court precedent in explaining the

contours of fundamental rights).

       Federal Hill Capital does not assert that the right at stake is founded in the Bill of Rights,

nor does it tie the right of people to live anywhere with anyone to any fundamental right that this

Court has previously recognized. Instead, it emphasizes that it has brought its claim under article

1, section 2 of the Rhode Island Constitution and reminds us that this Court is free “to interpret

our state constitution more broadly than the U.S. Constitution has been interpreted in similar cases

elsewhere.”

       We need no reminder for that principle. Indeed, “[t]he equal-protection guarantees secured

by the Fourteenth Amendment * * * in no way limit those protections Rhode Island citizens possess

by nature of article 1, section 2.” Providence Teachers’ Union Local 958, AFL-CIO, AFT v. City



                                               - 12 -
Council of City of Providence, 888 A.2d 948, 956 (R.I. 2005). That is so because, “[i]n adding an

equal-protection clause to the Rhode Island Constitution in 1986, the drafters” sought “to protect

the citizens of this state should the federal judiciary adopt a more narrow interpretation of the

Fourteenth Amendment.” Id. However, we also have said, in a case where both the Rhode Island

Constitution and the United States Constitution were in play, that “[b]ecause article 1, section 2,

of the Rhode Island Constitution is parallel to section 1 of the Fourteenth Amendment, we conduct

a hybrid analysis that nevertheless reflects the autonomous character of each constitution’s

inviolable guarantees.” East Bay Community Development Corporation, 901 A.2d at 1150. In

essence, while it remains this Court’s prerogative to interpret the Equal Protection and Due Process

Clauses of the Rhode Island Constitution in a manner that diverges from, and is more protective

than, the Supreme Court’s interpretation of the United States Constitution, we would need to be

presented with a good reason to do so. See In re Advisory from the Governor, 633 A.2d at 669

(explaining that “by applying the federal analysis in the equal protection area, we shall answer the

Governor’s question under both the United States and Rhode Island Constitutions”).

       In urging that we sidestep federal precedent, it is evident that Federal Hill Capital is aware

that that precedent does not favor its argument. In Village of Belle Terre v. Boraas, 416 U.S. 1

(1974), six college students at Stony Brook University and their landlord brought an action to

invalidate a zoning ordinance in operation in the Long Island Village of Belle Terre. Village of

Belle Terre, 416 U.S. at 2-3. That ordinance prohibited more than two unrelated persons from

living together in “one-family dwellings[.]” Id. at 2. The students and landlord fired a barrage of

arguments:

               “[T]hat [the ordinance] interferes with a person’s right to travel; that
               it interferes with the right to migrate to and settle within a State; that
               it bars people who are uncongenial to the present residents; that it
               expresses the social preferences of the residents for groups that will

                                                 - 13 -
                be congenial to them; that social homogeneity is not a legitimate
                interest of government; that the restriction of those whom the
                neighbors do not like trenches on the newcomers’ rights of privacy;
                that it is of no rightful concern to villagers whether the residents are
                married or unmarried; that the ordinance is antithetical to the
                Nation’s experience, ideology, and self-perception as an open,
                egalitarian, and integrated society.” Id. at 7.

The Court, however, rejected them all. Id. at 7-9. In ruling against the landowner and students,

the Court held: “[The ordinance] involves no ‘fundamental’ right guaranteed by the Constitution,

such as voting, the right of association, the right of access to the courts, or any rights of privacy[.]”

Id. at 7 (internal citations omitted).

        Although Federal Hill Capital attempts to distinguish Village of Belle Terre on the ground

that that case, unlike this case, did not specifically target college students, we believe that argument

to be irrelevant when considering whether the right to live with whomever one chooses, wherever

one chooses, is concerned.

        Nonetheless, simply because federal precedent does not align with Federal Hill Capital’s

argument does not determine, in and of itself, that the right is not fundamental. That is so because,

again, article 1, section 2 of the Rhode Island Constitution stands independent from the federal

Equal Protection and Due Process Clauses. See East Bay Community Development Corporation,

901 A.2d at 1150; Providence Teachers’ Union Local 958, AFL-CIO, AFT, 888 A.2d at 956.

        However, Federal Hill Capital has not presented us with sufficient reason to hold that the

right at issue is fundamental, let alone a reason that would justify diverging from the rationale of

Village of Belle Terre. Federal Hill Capital’s principal argument is that a justice of our Superior

Court, over twenty-five years ago in DiStefano v. Haxton, 1994 WL 931006 (R.I. Super. Dec. 12,

1994), held that a zoning ordinance enacted by the town of Narragansett that restricted landlords

from leasing properties in residential zones to no “more than three persons who are not related by



                                                 - 14 -
blood, marriage or adoption[,]” in the justice’s opinion, “unlawfully burden[ed] the fundamental

right of otherwise competent adults to live with whom they choose[.]” DiStefano, 1994 WL

931006, at *2, *14. He further ruled that there was no rational or compelling reason “to curtail

such living arrangements[.]” Id. at *7.

       There are two problems incumbent on Federal Hill’s reliance on DiStefano. First, it is

beyond argument that this Court is not bound by a decision of the Superior Court. Second, it is

our opinion that the substantive due process analysis in DiStefano appears to be of the type that is

frowned upon for supplanting, by judicial fiat, an enactment of an elected body.

       The only other case that Federal Hill Capital presents to us that might support the notion

that a fundamental right may be at issue in this case is an opinion by the Supreme Court of

California in City of Santa Barbara v. Adamson, 610 P.2d 436 (Cal. 1980). In that opinion, the

court, employing a strict scrutiny analysis, struck down a zoning ordinance that prohibited groups

of more than five unrelated people from living together in a single-family residence zone. City of

Santa Barbara, 610 P.2d at 437-38, 440, 442. That case, however, is inapposite because, as the

City points out, the court there relied upon article I, section 1 of the California Constitution, which

expressly provides for a broad right to privacy. Id. at 437, 439-40, 440 n.3 (explaining that “the

federal right of privacy in general appears to be narrower than what the [California] voters

approved in 1972 when they added ‘privacy’ to the California Constitution”).9



9
  Although Federal Hill Capital also recognizes that City of Santa Barbara v. Adamson, 610 P.2d
436 (Cal. 1980), was grounded on this explicit right to privacy, it argues that “such a right can also
be implicit in a state constitution” and urges us to find such a right as the hearing justice did in
DiStefano v. Haxton, 1994 WL 931006 (R.I. Super. Dec. 12, 1994). Putting aside the fact that the
right to privacy is hardly mentioned in DiStefano, that decision is not precedent. Indeed, justices
of the Superior Court and of this Court should be cautious to deem previously-unrecognized rights
as fundamental, “lest the liberty protected by the Due Process Clause be subtly transformed into
the policy preferences” of the justices. Washington v. Glucksberg, 521 U.S. 702, 720 (1997). And,
to the extent that Federal Hill Capital attempts to tie the right to live with whomever one pleases,
                                                - 15 -
       In light of the fact that Federal Hill Capital has failed to provide any convincing authority

for the notion that a right to live anywhere with anyone exists, coupled with the fact that Village

of Belle Terre rejects such a notion, and that the general idea flies in the face of the purpose of

zoning as a concept in and of itself, see Robinson v. Town Council of Narragansett, 60 R.I. 422,

433, 199 A. 308, 313 (1938) (explaining that the police power includes the “power to reasonably

regulate and restrict the use and the enjoyment of property by the owner in the public interests”),

we are not persuaded that there exists any fundamental right under the facts of this case. Thus,

and because the Amendment does not discriminate on the basis of a suspect classification, the

proper level of constitutional review is rational basis review.

                                                   B

            Is the Amendment Rationally Related to a Legitimate State Purpose?

       Having established that rational basis review is the proper method by which to evaluate the

Amendment, we now consider Federal Hill Capital’s equal protection and due process claims

under that standard. In the equal protection context, if “a rational relationship exists between the

provisions of the statute [or ordinance] and a legitimate state interest[,]” the legislative action does

not offend the Equal Protection Clause. Riley, 941 A.2d at 206 (quoting Cherenzia, 847 A.2d at

825) (brackets omitted). Further, should the Equal Protection Clause be satisfied in this manner,

then the Due Process Clause is not implicated because, again pursuant to rational basis review, it

follows that the statute cannot be deemed to be arbitrary. Therefore, we conduct one analysis.




wherever one pleases to an implicit right to privacy, we note that we have never held that the right
to privacy is so broad as to elevate this kind of zoning issue to that of the highest constitutional
import. Moreover, because Federal Hill Capital devotes almost no part of its brief to establishing
a nexus between the right to privacy and, as it frames the case, “whether Rhode Islanders have a
fundamental right to choose their living companions,” we do not characterize Federal Hill
Capital’s argument as asserting a previously-recognized privacy right.
                                                 - 16 -
          We have said in the past that, in determining whether the ordinance is rationally related to

a legitimate state purpose, “if we can conceive of any reasonable basis to justify the classification,

we will uphold the statute as constitutional.” Mackie, 936 A.2d at 596 (quoting Cherenzia, 847

A.2d at 825). Moreover:

                 “We have held that ‘even if the Legislature had a constitutionally
                 improper motive when it passed legislation, the legislation would
                 still hold up to rational basis scrutiny if this Court could find any
                 legitimate objective.’

                 “Furthermore, in conducting this review it is wholly irrelevant
                 whether this Court can rationally conclude that the legislation would
                 resolve a legitimate problem. Rather, the proper inquiry is whether
                 the General Assembly rationally could conclude that the legislation
                 would resolve a legitimate problem. Indeed, ‘the Equal Protection
                 Clause is violated only if the legislative classification rests on
                 grounds wholly irrelevant to the achievement of the [s]tate’s
                 objective. A statutory discrimination will not be set aside if any
                 state of facts reasonably may be conceived to justify it.’

                 “In accordance with these standards, a party ‘attacking the
                 rationality of a legislative classification has the burden to negative
                 every conceivable basis which might support it.’” Id. at 596-97
                 (brackets, deletions, internal citations, and emphasis omitted).

This is a very high bar and one that Federal Hill Capital must prove it has overcome beyond a

reasonable doubt if it is to succeed in its appeal. See Gem Plumbing & Heating Co., Inc., 867 A.2d

at 808.

          Has Federal Hill Capital cleared this hurdle? In its effort to do so, Federal Hill Capital has

advanced a number of arguments for this Court to consider. It argues that “it is not credible that

the Ordinance will have any impact on the problems it was purportedly enacted to address, or that

the problems themselves actually exist.” Further, it says that “[t]he City alleges that the purpose

of the Ordinance was to aid the City in preserving the residential, family character of the Elmhurst

and Mount Pleasant neighborhoods near Providence College and Rhode Island College” but that



                                                  - 17 -
“the City did not provide any credible evidence that single family homes housing more than three

college students have been a significant source of complaints about noise, parking, public drinking

or other similar issues.”

        Concerning the effectiveness of the Amendment, Federal Hill Capital argues that, in the

Elmhurst neighborhood, there is no shortage of multifamily homes that have been grandfathered

into the current framework, that many of those multifamily homes are rented to large groups of

college students, and it is these homes that are actually creating the problem—not single-family

homes renting space to students. Along similar lines, Federal Hill Capital asserts that, as enacted,

the Amendment is not “a carefully thought out response to problems of noise or overcrowding or

parties in single-family homes in residential neighborhoods” because a prior iteration of the

ordinance targeted students in all dwellings, not simply single-family residences. Federal Hill

Capital asserts that that prior iteration was abandoned due to lack of legislative support and that,

through the process, the ordinance that was enacted “shifted from something that might have been

effective but politically unachievable, to something that was palatable to the City Council but

entirely unrelated to the goals that its sponsor originally set out to achieve.”

       The fact that the existing multifamily homes in the R-1 and R-1A zoning districts are not

restricted in the same manner as the single-family homes is, of course, an argument that the

ordinance is under-inclusive. Federal Hill Capital also makes the argument that the ordinance is

over-inclusive because the ordinance does not just apply to typical undergraduate students but to

graduate students, part-time students, “four divinity students,” “or four unrelated adults who are

taking part time college courses.”

       None of these arguments persuades us. Whether the City provided credible evidence that

more than three college students living in single-family homes was the source of significant



                                                - 18 -
complaints is irrelevant. That is so because the burden is on the challenger to convince us that a

statute is unconstitutional. See Mackie, 936 A.2d at 597 (“[A] party ‘attacking the rationality of a

legislative classification has the burden to negative every conceivable basis which might support

it.’” (brackets omitted) (quoting Medeiros v. Vincent, 431 F.3d 25, 32 (1st Cir. 2005))); see also

id. (explaining that, under rational basis review, the proponent of legislation does not need “to

support [its reasons for enacting it] with empirical evidence”).

       Also, that the City may have chosen to restrict college student housing in single-family

homes after first considering a similar restriction that would be applicable to both single and

multifamily homes is not enough to defeat the Amendment. That a legislative body may have

initially considered more drastic measures but, as Federal Hill Capital puts it, “after [a] meeting

and the many objections[,]” decided to pass a less restrictive ordinance, is indicative of a

democratic process—not a reason to find the result unconstitutional. In a similar vein, we have in

the past recognized that “a statute or regulation is not lacking in a rational basis simply because it

addresses a broader problem in small or incremental stages.” Mackie, 936 A.2d at 598 (quoting

Medeiros, 431 F.3d at 31).10

       With respect to the contention that the ordinance is over-inclusive, we also have recognized

that “a [s]tate does not violate the Equal Protection Clause [of the Federal Constitution] merely

because the classifications made by its laws are imperfect.” Berberian, 374 A.2d at 795 (upholding




10
  The only evidence Federal Hill Capital brought forth to support its argument that the statute was
under-inclusive was an affidavit by a member of Federal Hill Capital that he had conducted
personal research and determined that, of 103 houses within 750 feet of 15 Oakdale Street,
approximately 40 percent are not single-family homes. In our view, such a statistic, which was
expressly termed a “limited area example,” does not carry the day that the Amendment is so under-
inclusive so as to be constitutionally void under rational basis review.
                                                - 19 -
the Rhode Island statutes establishing a minimum age as a precondition to obtain a motor vehicle

license or learner’s permit under rational basis review).11 That same principle applies here.

        Finally, as to the argument that “it is not credible that the Ordinance will have any impact

on the problems it was purportedly enacted to address, or that the problems themselves actually

exist[,]” we emphasize that, under our law, we are constrained to merely ask whether any

conceivable basis supports the classification at issue and whether a legislative body could

“rationally conclude that the legislation would resolve a legitimate problem.” Mackie, 936 A.2d at

596. Federal Hill Capital is unable to convince us that the City Council’s goal of maintaining the

residential character of neighborhoods would not be advanced by restricting specified housing

configurations. Moreover, the exhibit presented by the City at the trial court that consisted of

correspondence from many individuals highlighting the impact of student housing belies any claim

that maintaining the residential character of certain neighborhoods is not a problem in Providence.

        It is true that at least one court of last resort, the Court of Appeals of Maryland, has held

that a similar ordinance to the ordinance at issue in this case failed to satisfy rational basis review.

In that case, Kirsch, cited supra, in a four-to-three decision—the same decision that rejected the

notion that college students are a suspect class—the Maryland court considered whether a zoning

ordinance in Prince George’s County, known as the “mini-dorm” zoning ordinance, which

disallowed between three and five unrelated “full-time or part-time students at an institution of

higher learning” from living together in certain residences unless strict requirements were met,



11
  It remains true that a law can be so under-inclusive or over-inclusive that the constitution cannot
tolerate the classification. See Brown, 564 U.S. at 805 (holding that the extreme levels of under-
and over-inclusiveness rendered a law restricting the sale and rental of videogames to minors
unconstitutional in the First Amendment context). Nevertheless, allusions to imagined and
fanciful factual scenarios, such as the effect of the law on four fictional divinity students, to bolster
under- and over-inclusiveness arguments should not be seriously considered, especially when
conducting a rational basis review analysis.
                                                 - 20 -
satisfied equal protection. Kirsch, 626 A.2d at 373-75. Such requirements included that “[r]ooms

used for sleeping purposes shall have not less than seventy (70) square feet per resident” and that

“[a]ll parking spaces shall be provided on-site” unless certain enumerated exceptions were met.

Id. at 374. A challenge to the ordinance was brought by property owners and two University of

Maryland students. Id. at 375.

        The court struck down the ordinance after determining that rational basis review was the

proper level of scrutiny under which to examine the ordinance, holding that “[t]o differentiate

between permissible residential tenant classes by creating more strenuous zoning requirements for

some and less for others based solely on the occupation which the tenant pursues away from that

residence is that sort of arbitrary classification forbidden under our constitutions.” Kirsch, 626

A.2d at 379, 380. In so doing, that court reasoned that “under the ordinance a landlord of a building

originally constructed as a one, two or three family dwelling is permitted to rent the same for

occupancy by three to five unrelated persons so long as they are not pursuing higher education

without incurring the burdens of complying with the arduous requirements of the ordinance.” Id.

at 381. For obvious reasons, Federal Hill Capital urges us to use Kirsch as a guidepost.

        The minority in Kirsch highlighted that the majority “seem[ed] to be either subtly altering

the rational basis test, or paying lip service to that test but refusing to apply it[.]” Kirsch, 626 A.2d

at 381 (Chasanow, J., dissenting, with whom Murphy, C.J., and Rodowsky, J., joined). After

explaining that it was the court’s obligation to uphold the ordinance “if any state of facts reasonably

can be conceived that would sustain the classification,” id. at 382 (quoting Creative School v.

Board, 219 A.2d 789, 801 (Md. 1966)), the dissenters further explained:

                “Several states of facts reasonably can be conceived that would
                justify the student/non-student classification. We can conceive that
                some students of the University of Maryland and Bowie State
                University might not like to live in the campus dormitories and

                                                 - 21 -
               would prefer to live off campus but close to their universities. We
               can conceive that as full or part-time students, they may only have
               limited funds and are therefore more willing to tolerate crowded,
               inferior living quarters. Real estate speculators, seizing upon this
               market, may buy small, inexpensive single-family residences close
               to these institutions of higher learning and rent formerly single-
               family homes to several students per house. Many of these students
               have cars which they might park on the street. As only nine-month
               tenants, the students may not be concerned about maintaining the
               property. Intolerant neighbors inconvenienced by the shortage of
               parking spaces and concerned about declining aesthetics of their
               neighborhoods may put their homes up for sale. Prospective buyers
               may not be eager to move into a neighborhood with neglected,
               crowded student group residences, so the speculators may be able to
               purchase more houses at deflated prices. The speculators, without
               doing anything more than is minimally necessary to rent the
               properties, can create more mini-dorms in close proximity to these
               two Universities. Soon there may be a real danger that many quiet
               college residential neighborhoods will be saturated with student
               mini-dorms. These assumed justifications are not irrational or
               arbitrary.

               “It is also easy to conceive that there is no such problem with non-
               students or people with other occupations. These non-students are
               more likely to be employed full-time than are students, and with
               more money to spend on housing, they presumably may be less
               willing to tolerate crowded, inferior living conditions. Also, since
               they will live in the same residence all year long, rather than only
               for nine months of the year, the premises are less likely to be
               neglected.” Id. at 382-83 (Chasanow, J., dissenting).

We agree with the dissent and believe that those remarks apply with equal force to the case before

us.

       Moreover, the Supreme Court of the United States has, like the Court of Appeals of

Maryland, also largely dealt with the question that is before us today. In Village of Belle Terre,

also cited supra, and as explained supra, six college students at Stony Brook University and their

landlord brought an action to invalidate a zoning ordinance prohibiting more than two unrelated

persons from living together in “one-family dwellings[.]” Village of Belle Terre, 416 U.S. at 2-3.




                                              - 22 -
The Court, after rejecting the notion that any fundamental right was in play, id. at 7, upheld the

ordinance, stating:

               “The regimes of boarding houses, fraternity houses, and the like
               present urban problems. More people occupy a given space; more
               cars rather continuously pass by; more cars are parked; noise travels
               with crowds.

               “A quiet place where yards are wide, people few, and motor vehicles
               restricted are legitimate guidelines in a land-use project addressed
               to family needs. This goal is a permissible one * * * . The police
               power is not confined to elimination of filth, stench, and unhealthy
               places. It is ample to lay out zones where family values, youth
               values, and the blessings of quiet seclusion and clean air make the
               area a sanctuary for people.” Id. at 9.

We are of the opinion that these observations apply with full force to Federal Hill Capital’s

challenge to the Amendment in this case and we see no reason to deviate from that logic here.12

       It is conceivable that the City Council could have determined that a large number of college

students residing in single-family homes in residential areas is deleterious to the preservation of

the character of these areas. It is further conceivable that the City Council could have concluded

that, by restricting the number of college students that may rent single-family homes in these areas,

some incremental benefit might be effectuated.          The rationality of these possibilities is

strengthened by the fact that the Amendment conforms with the mission of the City of Providence

Zoning Ordinance, which explicitly states among its purposes: “[p]romoting the public health,

safety, and general welfare” and “[p]romoting a balance of housing choices, for all income levels




12
   Federal Hill Capital highlights a distinction the Maryland high court made in Kirsch v. Prince
George’s County, 626 A.2d 372 (Md. 1993), that the ordinance in Kirsch was unlike that of the
ordinance at issue in Village of Belle Terre v. Boraas, 416 U.S. 1 (1974), because the Kirsch
ordinance differentiated “on the occupation of the persons” dwelling within restricted property
rather than “on the nature of the use of the property,” as the Maryland court insisted the ordinance
did in Village of Belle Terre. Kirsch, 626 A.2d at 381. To the extent this distinction exists, we
view it as irrelevant.
                                               - 23 -
and groups, to assure the health, safety, and welfare of all citizens and their rights to affordable,

accessible, safe, and sanitary housing[,]” goals that are mandated by the General Assembly. City

of Providence Zoning Ordinance § 1-101(A) and § 1-101(H); see G.L. 1956 § 45-24-30(a)(1), (8).

The rationality of the Amendment is further illustrated by its adherence to the City of Providence’s

Comprehensive Plan, a document which the General Assembly requires all cities and towns to

create to steer development. See § 45-24-50.           Indeed, the Providence Comprehensive Plan

recognizes that “[t]he competitive nature of the housing market has * * * impacted the availability

of affordable housing, as many rental property owners have chosen to rent to students rather than

families.”13

        Simply put, Federal Hill Capital is unable to negate, beyond a reasonable doubt, every

conceivable basis which might support the Amendment to the zoning ordinance. We therefore are

unable to say that the Amendment is not rationally related to the legitimate state purpose of

preserving the residential character of certain neighborhoods. There is no violation of the Rhode

Island Constitution’s Equal Protection Clause and, it follows, no violation of the Rhode Island

Constitution’s Due Process Clause.

                                                 III

                                            Conclusion

        The judgment of the Superior Court is affirmed. The papers shall be returned to that

tribunal.




13
   Providence Tomorrow: The Comprehensive Plan, http://www.providenceri.gov/efile/5784.pdf
(last visited May 26, 2020).
                                               - 24 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Federal Hill Capital, LLC et al. v. City of Providence,
Title of Case
                                     by and through its Treasurer, James Lombardi, et al.
                                     No. 2018-114-Appeal.
Case Number
                                     (PC 16-808)
Date Opinion Filed                   May 27, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Maureen B. Keough
                                     For Plaintiffs:

                                     Jeffrey L. Levy, Esq.
                                     Charles D. Blackman, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Megan Maciasz DiSanto, Esq.
                                     Lisa Dinerman, Esq.




SU-CMS-02A (revised June 2016)